FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                         Wednesday, June 10, 2015

  BOBBY DEWAYNE EVANS                                      District Attorney Jefferson County
  TDC# 1868660                                             Bob Wortham
  STILES UNIT                                              1001 Pearl St., 3rd Floor
  3060 FM 3514                                             Beaumont, TX 77701
  BEAUMONT, TX 77705                                       * DELIVERED VIA E-MAIL *

  Re: EVANS, BOBBY DEWAYNE
  CCA No. PD-0489-15                                                                 COA No. 01-13-00593-CR
  Trial Court Case No. 12-14438

   The attached order was issued in the above case number.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc: Lisa McMinn (DELIVERED VIA E-MAIL)
  1st Court Of Appeals Clerk (DELIVERED VIA E-MAIL)




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX